Exhibit 10.2

 

AMENDMENT NO. 2 TO SUBLEASE AGREEMENT

 

This Amendment No. 2 to Sublease Agreement (this “Amendment”) is made as of
September 14, 2004 by and between SICOR INC., a Delaware corporation
(“Sublandlord”), and METABASIS THERAPEUTICS, INC., a Delaware corporation
(“Subtenant”).

 

RECITALS

 

A.            Sublandlord and Subtenant are parties to that certain Sublease
Agreement dated as of September 1, 2000, as amended by a certain Amendment No. 1
to Sublease Agreement (“First Amendment”) dated March 18, 2004 (collectively, as
amended, the “Sublease”), covering certain premises (the “Sublease Premises”)
located at 9390 Towne Centre Drive, San Diego, California 92121, as more
particularly described in the Sublease.  All defined terms used in this
Amendment, unless otherwise indicated herein, shall have the meanings ascribed
to them in the Sublease.

 

B.            The Sublease Premises consist of approximately Forty Thousand Two
Hundred (40,200) rentable square feet of space in the Building, as more
particularly described in the Sublease.  Subtenant desires to expand into
approximately Four Thousand Fifty-Two (4,052) rentable square feet of additional
office space located on the third floor of the eastern portion of the Building
(the “Third Floor Expansion Space”), as more particularly described in Exhibit
“A” attached hereto.

 

C.            Sublandlord and Subtenant wish to hereby modify certain terms and
provisions under the Sublease and are executing this Agreement to effectuate the
modification of the same.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Amendment to Sublease.  All terms defined in the Recitals of this
Amendment are hereby incorporated into the Sublease by this reference. 
Effective as of the date hereof, the Sublease is hereby amended as follows:

 

a.             Increase in Sublease Premises.  Effective as of the Third Floor
Expansion Space Commencement Date (defined below), the Sublease Premises are
hereby increased by, and except as otherwise provided herein, all references in
the Sublease to the Sublease Premises shall include the Third Floor Expansion
Space, which Sublease Premises shall be deemed by the parties to equal
approximately Forty-Four Thousand Two Hundred Fifty-Two (44,252) rentable square
feet.  The parties stipulate that the square footage of the Third Floor
Expansion Space shall be as specified in Recital B above.

 

b.             Condition of the Third Floor Expansion Space.  Subtenant
acknowledges that (i) it is subleasing the Third Floor Expansion Space in its
“as-is,” unfurnished condition, (ii) Sublandlord is not making any
representation or warranty concerning the condition of the Third

 

--------------------------------------------------------------------------------


 

Floor Expansion Space, (iii) Sublandlord is not obligated to perform any work to
prepare the Third Floor Expansion Space for Subtenant’s occupancy other than to
(A) deliver the same in broom-clean condition, and (B) change the settings for
the security system permitting access to the Third Floor Expansion Space with
“key cards” (“Office Space Key Cards”) so as to prevent access to certain lab
space which is immediately adjacent to the Third Floor Expansion Space with use
of the Office Space Key Cards, and (iv) Sublandlord is not obligated to provide
any tenant improvement allowance to Subtenant for alterations or improvements to
the Third Floor Expansion Space.  In connection therewith, Sections 4(g) and 23
of the Sublease shall not apply to the Third Floor Expansion Space.

 

 

c.             Term for Sublease Third Floor Expansion Space Term.  Section 2(a)
of the Sublease is hereby amended to provide that the term of the Sublease for
the Third Floor Expansion Space (the “Third Floor Expansion Space Term”) shall
commence on the later of (i) November 1, 2004, and (ii) occupancy of the Third
Floor Expansion Space by Subtenant for purposes of commencing operations (the
“Third Floor Expansion Space Commencement Date”), and shall also end on the
Sublease Expiration Date.

 

(ii)           References to Sublease Term.  All references in the Sublease to
the Term shall be deemed to include the Third Floor Expansion Space Term;
provided, however, the reference to the Term in Section 7 of the Sublease shall
refer solely to the term of the Sublease with respect to the Existing Premises.

 

(iii)          Amendment to Expansion Space Term.  Section 2(a) of the Sublease
with respect to the Expansion Space (as defined in Section 1(c)(i) of the First
Amendment) is hereby amended as follows: (A) the Expansion Space Expiration Date
is hereby amended to be the same date as the Sublease Expiration Date, and (B)
Section 1(c)(ii) of the First Amendment relating to the month-to-month extension
of the Expansion Space Term is hereby deleted in its entirety, and Subtenant’s
right to such month-to-month extension is hereby canceled and of no further
force and effect.

 

d.             Base Rental.  Section 4(a) of the Sublease is hereby amended to
provide that, beginning as of the Third Floor Expansion Space Commencement Date,
and thereafter during the Third Floor Expansion Space Term, (i) Subtenant shall
pay to Sublandlord, in addition to the Base Rental for the Existing Premises and
the Expansion Space, monthly installments of Base Rental for the Third Floor
Expansion Space in the amount of Ten Thousand Eight Hundred Fifty-Nine and
36/100 Dollars ($10,859.36) (“Third Floor Expansion Space Base Rental”), which
amount is calculated at the same rate applicable to the Existing Premises and
the Expansion Space pursuant to Sections 4(a) and 4(f) of the Sublease, and (ii)
Base Rental shall be increased by, and all references in the Sublease to the
Base Rental shall include, the Third Floor Expansion Space Base Rental.  The
first monthly installment of the Third Floor Expansion Space Base Rental shall
be paid by Subtenant upon execution of this Amendment. 

 

e.             Prorations.  If the Third Floor Expansion Space Commencement Date
is not the first (1st) day of the month, a prorated installment of monthly Third
Floor Expansion Space Base Rental based on a 30-day month shall be paid for the
fractional month during which the Third Floor Expansion Space Term commenced.

 

2

--------------------------------------------------------------------------------


 

f.              Security Deposit.  Upon execution of this Amendment, Subtenant
shall deposit with Sublandlord, in the form of immediately available funds, an
additional sum equal to one (1) month of the Third Floor Expansion Space Base
Rental, or Ten Thousand Eight Hundred Fifty-Nine and 36/100 Dollars
($10,859.36).  Such additional sum, along with the Deposit described in Section
5 of the Sublease, shall be collectively referred to as the “Deposit” and shall
be held on the same terms and conditions set forth therein.

 

g.             Parking.  Section 7 of the Sublease is hereby amended to provide
that beginning as of the Third Floor Expansion Space Commencement Date, at no
additional rent or charge, Subtenant shall have the right during the Third Floor
Expansion Space Term to use on a non-reserved basis thirteen (13) additional
parking spaces in the parking facilities of the Building, calculated at the rate
of 3.2 spaces per 1,000 rentable square feet of the Third Floor Expansion Space.

 

 

h.             Environmental Condition Prior Subtenant Study.  Subtenant shall
have no obligation to conduct a Base Line Study as to the Third Floor Expansion
Space; provided, however, Subtenant shall accept the results of a Phase I exit
environmental assessment conducted by the subtenant which most recently occupied
the Third Floor Expansion Space upon such subtenant’s vacation thereof (the
“Third Floor Prior Subtenant Study”) in lieu of a Base Line Study for the Third
Floor Expansion Space.  For purposes of Section 19(b) of the Sublease, the Prior
Subtenant Study shall constitute the Base Line Study for the Third Floor
Expansion Space.  Sublandlord does not make any representations or warranties as
to the accuracy or completeness of the Third Floor Prior Subtenant Study.

 

(ii)           Obligations as to the Third Floor Expansion Space. 
Notwithstanding any provision in this Paragraph 1(i) to the contrary, Subtenant
shall in no way be relieved of its obligation to: (A) deliver copies of notices,
filings and permits with respect to Hazardous Substances as they relate to the
Third Floor Expansion Space pursuant to Section 19(a) of the Sublease; (B)
conduct a Subtenant Exit Study as to the Third Floor Expansion Space in
accordance with Section 19(b) of the Sublease; or (C) remediate any Hazardous
Substance contamination in the Third Floor Expansion Space revealed by the
Subtenant Exit Study in accordance with Section 19(b) of the Sublease. 
Subtenant shall indemnify, defend and hold Sublandlord harmless from and against
any and all claims, liabilities, costs and expenses arising out of any Hazardous
Substance contamination in the Third Floor Expansion Space revealed by such
Subtenant Exit Study.  Notwithstanding the foregoing, Subtenant shall have no
remediation or indemnity obligation with respect to any pre-existing
contamination revealed by the Third Floor Prior Subtenant Study.

 

i.              Use.  The Third Floor Expansion Space shall be permitted to be
used for office purposes and for no other uses.

 

3

--------------------------------------------------------------------------------


 

2.             Effect of Amendment.  Except as expressly amended under this
Amendment, all provisions of the Sublease shall remain in full force and
effect.  In the event of any conflict between this Amendment and the Sublease,
this Amendment shall control to the extent of such conflict.

 

3.             Entire Agreement.  This Amendment constitutes the entire
agreement between the parties pertaining to the subject matter hereof, and the
final, complete and exclusive expression of the terms and conditions thereof,
and all prior agreements, representations, negotiations and understandings of
the parties hereto, oral or written, express or implied, are hereby superseded
and merged herein.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same binding agreement.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 to
Sublease as of the date first written above.

 

SUBTENANT:

SUBLANDLORD:

 

 

METABASIS THERAPEUTICS, INC.,
a Delaware corporation 

SICOR INC.,
a Delaware corporation 

 

 

By:

/s/ John W. Beck

 

By:

/s/ Armand J. LeBlanc

 

Name:

John W. Beck

 

Name:

Armand J. LeBlanc

 

Its:

VP Finance and CFO

 

Its:

Vice President

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Third Floor Expansion Space

 

[Attached]

 

--------------------------------------------------------------------------------